DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Applicant states that, in Murrow, “the wings 24, 26, 28, and 30 may increase in chord”. While the wing sections in Murrow are able to be moved between extended and retracted positions, they may also not be moved. When the wing portions are not actuated to be moved, the configuration in either Fig. 2 or Fig. 3 would therefore provide a constant wing area.
Additionally, even when the wing sections are moved, the invention disclosed by Murrow still reads on the amendment to claim 1. Applicant states that “the wing area is necessary (sic) different in the retracted position and in the extended position”. The examiner respectfully disagrees. The wing 24 of Murrow, for example, has multiple sections, 118 and 120. The projected area of the wing 24 is defined by the sum of these two sections, whether they are adjacent one another, as in the retracted position, or not. As in the claims, these sections are bounded by leading and trailing edges, a root, and a wingtip.
The examiner notes that the specification (in Para 0011) provides a special definition for “fixed-wing aircraft” which clarifies that wing and fuselage are “immovably fastened together”. This claim language, if added into the claims, would overcome the current grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murrow et al (“Murrow”) (US 20190023390 A1)
For claim 1, Murrow discloses a vertical takeoff and landing (VTOL) aircraft (Fig. 2) comprising:
a fuselage (18) extending along a longitudinal axis (12) from a fore end (20) to an aft end (22), the fuselage having a port side (14) and a starboard side (16);
a pair of wings fixedly connected to the fuselage and including a port wing (26) extending from the port side and a starboard wing (24) extending from the starboard side, the port and starboard wings having a constant camber measured at any given cross-section of the port and starboard wings taken along a span thereof (as camber is defined as “a measure of the curvature of the airfoil (high camber means high curvature)” (https://www.grc.nasa.gov/WWW/K-12/airplane/geom.html), the wings have a constant camber as shown in Figs. 5-6; even when the wings sections move, they only translate along the L axis, thus maintain the curvature of the wing to constantly have a neutral camber – also known as a “symmetric airfoil (upper surface the same shape as the lower surface) the mean camber line will fall on top of the chord line” (same source as above)), at least one wing of the pair of wings has a constant wing area corresponding to a projected area of the wing that is bounded by leading and trailing edges, a root, and a wingtip (wings 24 and 26 have a constant wing area as shown in Fig. 2 or Fig. 3; while the wing sections may have the ability to be moved, they do not have to be moved and therefore would maintain a constant area when left in either configuration; additionally, even when the wing sections are moved, the total wing area remains unchanged, as the wing area would be defined as the sum of the sections, whatever location they are in; the projected area of each section being bounded by leading and trailing edges of each section, a root, and a wingtip);
a pair of horizontal stabilizers fixedly connected to the fuselage and spaced from the pair of wings along the longitudinal axis, the pair of horizontal stabilizers including a port horizontal stabilizer (28) extending from the port side and a starboard horizontal stabilizer (30) extending from the starboard side;
at least one fan ducted within each wing of the pair of wings (Fig. 7, 46 and 52) and within each horizontal stabilizer of the pair of horizontal stabilizers (54 and 56), the at least one fan having a fan hub and a plurality of fan blades extending from the fan hub (Fig. 17), the fan hub and the fan blades being rotatable about a fan axis defined by the fan hub, the fan axis having a fan axis orientation defined in a frame of reference of the VTOL aircraft, the fan axis orientation being invariable in the frame of reference (Para 0085, “each of the first plurality of VTE fans 46 are vertical lift fans, and as will be discussed in more detail below, are fixed in position such that they are only capable of generating thrust generally along the vertical direction V of the aircraft 10”); and
at least one thrust unit (40 and 34) mounted to the fuselage, the at least one thrust unit having a thrust unit hub and a plurality of thrust unit blades extending from the thrust unit hub, the thrust unit hub and the thrust unit blades being rotatable about a thrust unit axis defined by the thrust unit hub (Fig. 4, Para 0076).
For claim 2, Murrow discloses the VTOL aircraft as defined in claim 1, wherein the at least one fan includes multiple fans (Fig. 2), the port wing having some of the multiple fans (4 fans) and the starboard wing having an equal number of the multiple fans as the port wing (4 fans).
For claim 3, Murrow discloses the VTOL aircraft as defined in claim 1, wherein the at least one fan includes multiple fans disposed on at least one wing of the port and starboard wings, the multiple fans including a first fan having a first fan diameter and a second fan having a second fan diameter, the first fan diameter being smaller than the second fan diameter (Para 0120 “Such may result in the ability to include smaller VTE fans while providing a desired amount of vertical thrust for the vertical thrust operations of the aircraft 10. Additionally, such a benefit may permit the distribution of a plurality of smaller VTE fans along the length of the wing”).
For claim 4, Murrow discloses the VTOL aircraft as defined in claim 3, wherein said at least one wing of the port and starboard wings extends from the fuselage to a wing tip, the first fan located closer to the wing tip than the second fan (Para 0120, “such a benefit may permit the distribution of a plurality of smaller VTE fans along the length of the wing”, such as having a smaller fan located near the wing tip).
For claim 5, Murrow discloses the VTOL aircraft as defined in claim 1, wherein the at least one fan includes multiple fans (Fig. 2, multiple of fans in each wing and stabilizers), some of the multiple fans being stabilizer fans within the pair of horizontal stabilizers, the port horizontal stabilizer having some of the multiple fans and the starboard horizontal stabilizer having an equal number of the multiple fans as the port horizontal stabilizer (Fig. 2). 
For claims 6/5, 6/4, 6/3, 6/2, 6/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, comprising louvers (116) associated with the at least one fan to vary a direction of a fan thrust generated by the at least one fan (Para 0097 “116 movable relative to the body portion 114 of the respective wing between a vertical thrust position (see FIG. 2) and a forward thrust position (see FIG. 3) to facilitate a vertical takeoff and landing of the aircraft 10, or other vertical thrust operations of the aircraft 10”). 
For claims 7/5, 7/4, 7/3, 7/2, 7/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the pair of wings is free of flight control surfaces (Para 0066 “one or more of the wings and/or stabilizers (if included) may additionally include flaps, such as leading-edge flaps or trailing edge flaps”, meaning they also may not include those control surfaces). 
For claims 9/5, 9/4, 9/3, 9/2, 9/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the pair of horizontal stabilizers is free of control surfaces (Para 0066 “one or more of the wings and/or stabilizers (if included) may additionally include flaps, such as leading-edge flaps or trailing edge flaps”, meaning they also may not include those control surfaces). 
For claims 10/5, 10/4, 10/3, 10/2, 10/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the port and starboard horizontal stabilizers have a constant horizontal stabilizer camber measured at any given cross-section of the port and starboard horizontal stabilizers taken along a span thereof (the camber is constant at any cross section when the aircraft is in the forward flight position, as there are no flight control surfaces). 
For claims 11/5, 11/4, 11/3, 11/2, 11/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the thrust unit axis has a thrust unit axis orientation defined in the frame of reference of the VTOL aircraft, the thrust unit axis being invariable in the frame of reference (Fig. 3, 34 mounted to fuselage and oriented along line 12). 
For claims 13/5, 13/4, 13/3, 13/2, 13/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein each fan of the at least one fan has its own electric motor (Para 0067, “plurality of vertical thrust electric fans”). 
For claims 14/5, 14/4, 14/3, 14/2, 14/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein both wings of the pair of wings have the constant wing area (as described in claim 1, the wing area is constant). 
For claims 15/5, 15/4, 15/3, 15/2, 15/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein at least one horizontal stabilizer of the pair of horizontal stabilizers has a constant horizontal stabilizer area (Fig. 3, while the sections of the horizontal stabilizer move, the area does not change). 
For claims 16/5, 16/4, 16/3, 16/2, 16/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the at least one thrust unit includes a port thrust unit and a starboard thrust unit, the port thrust unit mounted to the port side of the fuselage and the starboard thrust unit mounted to the starboard side (Para 0198 “any other suitable forward thrust propulsor (or propulsors) 34 may be provided, such as one or more under-wing, fuselage, or stabilizer mounted forward thrust propulsors, such as one or more turbofan, turboprop, or turbojet engines”). 
For claims 17/5, 17/4, 17/3, 17/2, 17/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the at least one thrust unit is mounted to the aft end of the fuselage (Fig. 2, 34 at aft end). 
For claims 18/5, 18/4, 18/3, 18/2, 18/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the at least one fan is an electrically powered fan (Para 0067, “plurality of vertical thrust electric fans”) and remains uncovered during operation of the VTOL aircraft (operation of the VTOL aircraft may include a simple hover mission profile in which the aircraft remains in the “vertical thrust position” as shown in Fig. 2 with the fans uncovered). 
For claims 19/5, 19/4, 19/3, 19/2, 19/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the at least one thrust unit is an electrically powered fan (Para 0069, “the electric energy storage unit 44 may provide electrical power back to the electric machine 42 to, e.g., power the aft fan for short durations, power the combustion engine 40 during emergency operations, or add power to the forward thrust propulsor 34”). 
For claims 20/5, 20/4, 20/3, 20/2, 20/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, wherein the at least one fan has a variable rotational speed (Para 0082, “includes a speed change mechanism 110, with turboshaft engine being mechanically coupled to the forward thrust propulsor 34 through the speed change mechanism 110”). 
For claim 22, Murrow discloses the VTOL aircraft as defined in claim 1, wherein the pair of horizontal stabilizers are closer to the aft end of the fuselage than the pair of wings (the components 24, 26, 28, and 30 are all referred to as wings in Murrow (Para 0065) and function as such; as a horizontal stabilizer is “a fixed wing section whose job is to provide stability” (https://www.grc.nasa.gov/www/k-12/airplane/elv.html#:~:text=At%20the%20rear%20of%20the,motion%20of%20the%20aircraft%20nose.), the forward components 28 and 30 are considered wings and the aft components 24 and 26 are considered horizontal stabilizers and are therefore closer to the aft end of the fuselage).
For claim 23, Murrow discloses the VTOL aircraft as defined in claim 1, wherein lift generated by the pair of horizontal stabilizers is less than lift generated by the pair of wings during at least one of hover, take-off, flight and landing of the VTOL aircraft (considering the forward components 28 and 30 as the horizontal stabilizers there is clearly a state in which they would generate less lift than the aft wings 24 and 26, due to their size. It is noted however that this functional limitation of generating a certain amount of lift could be met by considering the aft wings as the horizontal stabilizers, as there is also some configuration of flight that in which they would generate less lift than the front – whether due to local angles of attack at the wing sections or due to powering only some of the fans).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murrow in view of Niedzballa (US 20160236774 A1) 
For claims 12/5, 12/4, 12/3, 12/2, 12/1, Murrow discloses the VTOL aircraft as defined in any one of claims 1 to 5, but fails to disclose that the fuselage includes solar cells disposed thereon. 
However, Niedzballa teaches VTOL aircraft with a fuselage that includes solar cells disposed thereon (Para 0041 “chargeable by solar cells on the airfoils and/or on the fuselage”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murrow by putting solar panels on the fuselage as disclosed by Niedzballa. One of ordinary skill in the art would have been motivated to make this modification to charge a battery (Niedzballa Para 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642